CRIST, Judge.
Defendant appeals a judgment finding him guilty of driving while intoxicated. We affirm.
Defendant questions the sufficiency of the evidence to prove he was operating a motor vehicle while in an intoxicated condition. § 577.010, RSMo 1986. We review the State’s evidence as true together with all reasonable inferences drawn therefrom and all contrary evidence and inferences are discharged. State v. Faulhaber, 782 S.W.2d 687, 689 [3] (Mo.App.1989).
There is little question defendant was intoxicated. The evidence, however, must link the defendant with driving an automobile while intoxicated. State v. Easley, 515 S.W.2d 600, 602 [1, 2] (Mo.App.1974). At approximately 10:20 p.m. on June 3, 1989, Trooper Duckett was called to respond to a one-car accident in Washington County, Missouri. He arrived at the scene of the accident at about 10:40 p.m. Upon arrival, he observed one vehicle had been involved in the accident. He saw two persons standing near the vehicle and approximately six persons standing around the scene of the accident. He asked the two persons standing near the vehicle if either knew who was driving the vehicle. Defendant came forward and identified himself as the driver. Defendant told the trooper his car ran off the roadway. The trooper’s report, admitted into evidence without objection, showed the accident occurred about 10:15 p.m.
After smelling intoxicating liquors on defendant’s breath, noticing defendant had slurred speech and that defendant was staggering, the trooper asked defendant to perform three field sobriety tests. Defendant “failed” all three tests. Defendant was placed under arrest and taken to the police station. There defendant submitted to a breath analysis test which resulted in a reading of a blood alcohol content of .145 of one percent. The evidence was more than sufficient to show defendant was driving a vehicle while in an intoxicated condition. State v. Helm, 755 S.W.2d 256, 259[2] (Mo.App.1988); State v. Brown, 749 S.W.2d 448, 450—451[3] (Mo.App.1988); Easley, 515 S.W.2d at 602 [1, 2].
Judgment affirmed.
GARY M. GAERTNER, P.J., and REINHARD, J., concur.